Pfeifer, J.,
concurring in part and dissenting in part. I dissent from the majority’s holding that the measure of compensation enunciated by this court in Columbia Gas Transm. Corp. v. Exclusive Natural Gas Storage Easement (1993), 67 Ohio St.3d 463, 620 N.E.2d 48, is inapplicable to this case. The jury should have been instructed to apply the Columbia Gas test to determine whether any part of plaintiffs’ properties affected by the injection had any rental value. I concur with the remainder of the majority opinion.